Case 1:17-cv-05967-NGG-VMS Document 71-1 Filed 11/05/18 Page 1 of 10 PagelD #: 891

 

Page 1 :

1 CONFIDENTIAL - F. RUSSO |
2 UNITED STATES DISTRICT COURT |
3 BASTERN DISTRICT OF NEW YORK )
ee x

4 KELLEY AMADET, et al.,
S Plaintiffs,
Civil No. 17 Civ.
6 VS. (NGG) (VMS)
7 KIRSTJEN NIELSEN, et al.,

8 Defendant.
Woe x
° :
10 * * *CONFIDENTIAL* * *
11 VIDEOTAPED DEPOSITION OF FRANCIS J. RUSSO
12 New York, New York :
13 August 30, 2018
17 |
18
20 |
22
23 Reported by: |

24 KATHY S. KLEPFER, RMR, RPR, CRR, CLR
25 JOB NO. 146015

 

 

TSG Reporting - Worldwide 877-702-9580

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

CONFIDENTIAL - F. RUSSO

exactly what she's thinking, but based on the
concerns that we were getting, I imagine that
she was not aware at the time of everything that
was going on.

So, on the surface, us just checking
IDs of individuals on a flight could have been a
concern without knowing the rest of the story.

Q. And why is that? Why would that be a
concern?

MS. OLDS: Objection.
You can answer.

A. Because we -- we don't normally do
that. We don't normally check IDs on a domestic
flight.

Q. And why don't you normally check IDs
on a domestic flight?

A. We -- we have enough work on the
international side. It's not something that we
do on any kind of a basis.

Q. Is there any sort of legal prohibition
on you checking identification on a domestic
flight?

MS. OLDS: Objection.

A. We don't check domestic flights, and

TSG Reporting - Worldwide 877-702-9580

Page 58

 
 

Page 59

1 CONFIDENTIAL - F. RUSSO

2 so I wouldn't know what the legal, you know,

3 basis would be because we don't do it. So I
4 wouldn't recall if there is a legal basis. |
5 Q. So you have no basis to know whether
6 it's lawful or not to check identification ona |

7 domestic flight?

8 MS. OLDS: Objection.
9 A. No, because we -- we don't check
10 domestic flights, so it's not something that we |
ii would normally know. If -- if we had a question
12 about it, we might check with counsel. |
13 Q. But you didn't do that in this case? |
14 A. No, not because of the time. |
15 Q. But since then, have you done that? |
16 A. No; and not also because we had no |

17 intention of checking IDs on that flight. The

18 intention was to just find this one individual.
19 We were expecting him to identify himself to the |
20 crew, and then that would have been the end of
21 it.

22 If he would have been the first person

23 off that flight and we would have identified him

24 as the person on that flight, we wouldn't have

25 checked any more IDs on that flight.

 

 

TSG Reporting - Worldwide 877-702-9580

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

CONFIDENTIAL - F. RUSSO
issued by the New York Field Office, do they
have those -- the same restrictions, that they
need to be not in conflict with headquarters'
policies; is that right?

A. Yes.

QO. And do they also need to be not in
conflict with other policies at other Field
Offices?

A. Generally, yes, most -- the Field
Offices know that they should be consistent with
each other.

Q. And are you aware of any instances in
which a New York Field Office policy was
inconsistent with another Field Office policy?

A. I don't recall any at this time.

Q. And what about headquarters, are there
any restrictions on the policies that
headquarters can issue?

A. I'm not sure because I don't work
there, but, you know, generally, they -- they
would issue policy that is consistent with what
the department is asking for as well.

Q. And as far as you're aware, there's no

policy at headquarters that deals with

TSG Reporting - Worldwide 877-702-9580

Page 133

{ecaeatreaaar aeons

 
 

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

29

 

CONFIDENTIAL - F. RUSSO
identification checks of domestic passengers?

A. There is no policy.

Q. And there's no policy at the New York
Field Office relating to checks of --
identification checks of domestic passengers?

A. There is no policy.

Q. And there is no policy at the JFK Port
of Entry relating to identification checks of
domestic passengers?

A. There is not.

Q. And are you aware of any policy
relating to identification checks of domestic
air passengers anywhere at CBP?

A. IT am not aware of any policy of
domestic checks.

Q. Again, I want to make sure my question
is clear that it relates to policies pertaining
to identification checks of CB -- of passengers
on domestic flights?

A. There is -- yeah, there is no policy
of identification checks of passengers on
domestic flights.

Q. My question is not whether there's a

policy requiring --

TSG Reporting - Worldwide 877-702-9580

Page 134

 
Case 1:17-cv-05967-NGG-VMS Document 71-1 Filed 11/05/18 Page 6 of 10 PagelD #: 896

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

CONFIDENTIAL - F. RUSSO

A. Right.

Q. -- identification checks.

A. Uh-huh.

Q. Is there a policy anywhere at CBP that

you're aware of that relates to the procedures
by which officers must follow when they are
checking the identification of passengers on
domestic flights?

A. No, there is not.

Q. CBP also has standard operating

procedures?

A. Yes.
Q. Sometimes they're called SOPs?
A. Yes.
Q. Who issues standard operating

procedures at CBP?

A. Could be headquarters or the Field
Office or the port.

Q. So no other entity other than those
three within the JFK chain of command?

A. IT can't think of any right now.

Q. And so, in order to issue a standard
praying procedure, what's the process that has

to take place?

TSG Reporting - Worldwide 877-702-9580

Page 135

 
 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 210

CONFIDENTIAL - F. RUSSO

that sentence, because he -- he mentioned
international as well. So that sentence was not
accurate.

So because of that and because of the
fact that I just felt the rest of his e-mail |
implied that there was no SOP, there was no
reason to say it.

Q. So, just so I understand, is it your
testimony that there is in fact an SOP that is
followed regarding the identification of
arriving passengers traveling internationally?

A. Correct.

Q. And there is not an SOP that is
followed regarding the identification of
arriving passengers traveling domestically?

A. Correct. We don't have a policy for
domestic passengers because we don't identify

passengers domestically.

Q. And you also don't have an SOP
regarding domestic passengers?

A. Correct.

Q. Then you next say, "The rest of it is
good and basically outlines our policy."

What did you mean by that?

 

TSG Reporting - Worldwide 877-702-9580

 
Case 1:17-cv-05967-NGG-VMS Document 71-1 Filed 11/05/18 Page 8 of 10 PagelD #: 898

 

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

10

CONFIDENTIAL - F. RUSSO

Q. So, in connection with the incident,
you had an e-mail exchange with Jordan Wells; is
that right?

A. Yes.

Q. And he's an attorney with the New York
Civil Liberties Union?

A. Yes.

Q. Is this -- the e-mail at CBP 706, have
you seen that before?

A. I have.

Q. Is that your e-mail communication with
Mr. Wells on February 23?

A. It is.

Q. I'd like you to turn to page CBP 707,
and in the middle of the page, there's an e-mail
from you on February 23 at 12:21.

Do you see that?

A. I do.

Q. And you write to Mr. Wells and say,
"Jordan, I'm not available for a call right now,
but I can assure you that the story has nothing
to do with anything you might be thinking. We
were simply assisting our sister agency in

tracking down one individual. Unfortunately,

TSG Reporting - Worldwide 877-702-9580

Page 233

 

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

Page 234
CONFIDENTIAL - F. RUSSO
the story is being sensationalized and people
are jumping to unnecessary conclusions."
What were the unnecessary conclusions
that you were talking about in this e-mail?
A. This occurrence was on the heels of
the executive order and a new administration,
and some of the commentary indicated that this

must be new orders from the new administration.

QO. But that was not the case?
A. Tt was not the case.
Q. If you go to page 706, at the very top

of the page, there's an e-mail from you on
February 23 at 3:33 p.m.
Do you see that?

A. I do.

Q. You -- this is you writing to Mr.
Wells. You say, “Jordan - We do this every day.
Someone took a picture and put it on Twitter.
That's what led to the hysteria."

What did you mean "we do this every
day"?

A. So I was responding specifically to
the last part of his comment underneath where he

Says, you know, “many, many everyday people with

TSG Reporting - Worldwide 877-702-9580

 

 
 

Page 235

1 CONFIDENTIAL - F. RUSSO

2 prior removal orders." There are many, many

3 everyday people with prior removal orders, and

4 with respect to that, we, every day, are

9 involved in refusing entry to individuals on the |
6 international side, and so that's something that |

7 happens every day. Beyond that, I was also

8 referring to the fact that we help our partners
9 every day.
10 So just trying to -- to make him |
i understand that this was not something -- this |
12 was not part of something resulting from the new
13 administration. This is what we do every day,
14 help our partners and get involved in people who
15 we refuse entry into the United States.
16 Q. So is there anything else that you |
L7 were referring to other than, when you said "we |

18 do this every day," other than dealing with

19 folks subject to removal orders and helping
20 partners? |
21 A. No. |
22 Q. So is part of helping partners |
23 sometimes identifying a person of interest ona

24 flight?

25 A. Not so much identifying, but /

 

 

TSG Reporting - Worldwide 877-702-9580

 
